THOMAS, J.
The assignments of error relate only to the action of the trial court in refusing the affirmative charge requested by appellant and in overruling his motion for a new trial based on the grounds that the verdict was contrary to the evidence and was contrary to the law. The case is submitted on its merits and on appellee’s motion to strike from the record the bill of exceptions, because prepared in violation of rule 32 of the rules of practice of circuit and inferior courts, in that it is in large part but a stenographic report of the trial, giving seriatim the questions propounded to the witnesses, during the progress of their examination, by both counsel and the court, and their answers to the same in extenso. The bill is thus rendered unnecessarily prolix, and is such a flagrant violation of the rule mentioned that, under the following authorities, the motion to strike must prevail. — Irby v. Kaigler, 6 Ala. App. 91, 60 South. 418; Hester v. Cantrell, 169 Ala. 490, 53 South. 1009; Birmingham Nat. Bank v. Bradley, 134 Ala. 660, 31 South. 1035; Chicago Portrait Co. v. Robbins, 155 Ala. 673, 45 South. 217.
The errors assigned are of a character, as noted, that cannot be reviewed without a bill of exceptions, and the judgment of the lower court will therefore be affirmed.
Affirmed.